Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 18, 2020

                                      No. 04-20-00085-CV

                                        Eliza FLORES,
                                           Appellant

                                                v.

            HEB GROCERY COMPANY, LP D/B/A JOE V'S SMART SHOP,
                              Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-13876
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
       A copy of appellant’s notice of appeal was filed in this court on February 10, 2020. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

       The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s) within ten days. An amended notice of appeal has
not been filed.

        It is therefore ORDERED that appellant’s attorneys Mr. Andrew Bivona and Mr. Tej R.
Paranjpe must file an amended notice of appeal in compliance with section 51.017(a) within ten
(10) days from the date of this order. If appellant’s attorneys fail to file an amended notice of
appeal within the time provided, an order will be issued directing Mr. Bivona and Mr. Paranjpe
to appear and show cause why they should not be held in contempt for failing to file the amended
notice of appeal. The clerk of this court shall cause a copy of this order to be served on Mr.
Bivona and Mr. Paranjpe by certified mail, return receipt requested, or give other personal notice
of this order with proof of delivery.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court